Citation Nr: 0333051	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 147 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1953 rating decision for failing to grant service 
connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
February 1952.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an August 2000 rating decision 
of the Department of Veterans Affairs (VA), Atlanta, Georgia 
regional office (RO). 

Though not certified for appeal, the issue of whether there 
was clear and unmistakable error (CUE) in an April 1953 
rating decision for failing to grant service connection for 
osteoarthritis was argued by the veteran, addressed in an 
August 2002 statement of the case and a subject of his 
substantive appeal.  Accordingly, the Board accepts 
jurisdiction of the issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no evidence of osteoarthritis during service or 
within one year after discharge form service; the record does 
not contain competent medical evidence relating the veteran's 
osteoarthritis to his period of active military service. 

3.  In an April 1953 rating decision, the RO awarded service 
connection for rheumatoid arthritis of multiple joints.  The 
veteran was advised of this decision, and of his appellate 
rights, but he never appealed this rating decision.  

4.  The evidence of record does not show that the April 1953 
rating decision was based on incorrectly applied statutes or 
regulations, that the correct facts, as they were then known, 
were not before the RO at the time of the decision, or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred or aggravated during 
active service, nor may osteoarthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The April 1953 rating decision that did not grant service 
connection for osteoarthritis was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105(C) 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 
20.1103 (2003); formerly 38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the August 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

A March 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
letter contained the provisions of 38 C.F.R. § 3.159 (2003). 

In an April 2001 correspondence, the veteran indicated that 
he was treated for arthritis at VAMC Atlanta from 1953 to 
1980.  Relevant medical records from that facility are 
presently associated with the claims folder.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for over 30 years following service.  Thus, while there is a 
current diagnosis of osteoarthritis, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the initial findings of osteoarthritis many 
years following service, any opinion relating osteoarthritis 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in March 2001, over two years prior to 
the Board's consideration of this case.  Furthermore, neither 
the veteran nor his representative has indicated the presence 
of any additional materials required to properly adjudicate 
the veteran's claim.  It is also noted that the veteran 
cancelled his hearing scheduled for June 6, 2003.  Thus, the 
Board finds that the PVA case does not require any delay in 
consideration of the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  Osteoarthritis may be presumed to have 
been incurred during service if it is manifest to a degree of 
10 percent or more within the first year following service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is service connected for rheumatoid arthritis, 
currently evaluated as zero percent disabling.  

The veteran was diagnosed with, and treated for, rheumatoid 
arthritis during his period of active military service; the 
available service medical records, including x-ray reports, 
are negative for any findings of osteoarthritis.

During the time period immediately following active military 
service, clinical findings were limited to rheumatoid 
arthritis, including a June 1953 radiological report which 
was negative for arthritis in the wrists and shoulders.  

A correspondence dated October 2002 from the veteran's 
accredited representative indicated that the veteran 
contended that the VA found osteoarthritis during a medical 
examination conducted in April 1956.  However, an April 1956 
letter written by the examiner in reference to the cited 
examination does not support the veteran's assertion.  The 
examiner indicated that the veteran was hospitalized for 192 
days between June 1951 and February 1952 for treatment of 
rheumatoid arthritis only.  The examiner made no mention of a 
diagnosis of or treatment for osteoarthritis.

A February 1959 VA special orthopedic examination indicated 
that the veteran's chronic rheumatoid arthritis in his right 
knee was in remission.  In addition, there was no evidence of 
any orthopedic disease in the joints.  

X-rays made pursuant to a February 1984 VA examination 
indicated that the veteran had degenerative arthritis of 
right shoulder.

Although the veteran was diagnosed with rheumatoid arthritis 
in the years immediately following service, he was not 
diagnosed with osteoarthritis at that time.  Indeed, the 
record contains no objective evidence of any treatment for or 
complaints of osteoarthritis for over 30 years following 
service.  The first objective indication of osteoarthritis in 
the record occurs in February 1984, in the form of the 
aforementioned VA medical examination.  

The current medical record demonstrates that the veteran 
suffers from osteoarthritis.  However, there is no objective 
evidence connecting the current osteoarthritis to the 
veteran's period of service more than three decades earlier. 

The veteran has contended in written statements and in 
histories reported to medical care providers that his current 
joint pathology is attributable to his period of active 
military service.  The crux of this case though is whether 
the veteran developed osteoarthritis either as a result of 
service or within the first postservice year.  The available 
medical evidence makes no indication of a finding of 
osteoarthritis at any time during service, and there is a 
lack of objective evidence of osteoarthritis for more than 
three decades after service.  

While the veteran sincerely believes that there is a causal 
relationship between his current osteoarthritis and his 
period of military service from 1950 to 1952, the veteran's 
statements are contradicted by the medical record, which 
finds no such relationship.  The Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  In this case, the 
veteran's evidentiary assertions regarding the relationship 
between any current physical findings and his service are 
found to be inherently incredible when viewed in the context 
of the total record.  While the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current physical findings to any particular event or 
period of time; hence, his contentions in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).

The objective evidence does not indicate the presence of 
osteoarthritis until 1984, over 30 years after separation 
from service, and there is no competent evidence showing a 
causal link between current osteoarthritis and military 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for osteoarthritis.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  Since the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2003).

Clear and Unmistakable Error Claim

In an April 1953 rating decision, the RO awarded service 
connection for rheumatoid arthritis of multiple joints, with 
an initial rating of 20 percent.  The veteran was advised of 
this decision, and of his appellate rights, but he never 
appealed this rating decision.

The April 1953 rating decision has become final.  38 U.S.C.A. 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.200, 
20.302(a), 20.1103 (2003); formerly 38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.     

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (2003).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority, or except as provided 
in 38 C.F.R. § 3.105 (2003), which, the Board notes, is the 
regulation that addresses claims for CUE in final rating 
decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2003).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time of the prior determination; 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

The Court has also indicated that, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it would not suffice, in and of itself, 
to reasonably raise the issue.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 
162, 163 (1994).  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind 
of "error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error...If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.

Id.

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell, 3 
Vet. App. at 313.  Similarly, the Court has rejected, as 
being too broad, general and unspecified allegations of error 
based on the failure to follow regulations, failure to give 
due process, failure to accord benefit of the doubt, failure 
of duty to assist, and any other general, non-specific claim 
of "error."  See Fugo, at 44.

In the present case, the veteran essentially contends that 
the RO erred in awarding service connection for rheumatoid 
arthritis of multiple joints, and should have awarded service 
connection for osteoarthritis based on evidence of record.  
However, the veteran's allegation is without merit.  No 
medical evidence of record indicates a diagnosis of 
osteoarthritis during active military service, or within one 
year following service.  All relevant medical evidence points 
to a diagnosis of rheumatoid arthritis stemming from the 
veteran's rheumatoid fever, suffered while on active military 
duty from June 1951 to February 1952.  A review of the 
evidence does not reveal the type of error that would arise 
to the level of CUE.  

The RO determined that entitlement to service connection for 
rheumatoid arthritis of multiple joints was appropriate based 
on all medical evidence of record, which consistently pointed 
to the veteran's arthritis as being directly related to his 
rheumatic fever.  As a matter of law, clear and unmistakable 
error must be undebatable and cannot exist where the 
determination involves the weighing and evaluation of 
evidence.  The RO's awarding of service connection for 
rheumatoid arthritis was a reasonable application of the law 
and regulation.  It may not be said that any evidence of 
record in 1953 was such to compel the rating agency to find 
that service connection should have been granted for 
osteoarthritis.  On the contrary, without competent evidence 
of osteoarthritis at the time of the 1953 rating action, 
there would have been no basis to grant service connection 
for that disability.  

The veteran had an opportunity to ask the RO to re-weigh the 
evidence and re-consider the original award in 1953 by 
initiating and perfecting an appeal of the decision rendered 
in April 1953.  He failed to do so.  As explained above, he 
has not pointed to any error of fact or any error in the 
application of the law which is such that it would compel the 
conclusion that the result would have been manifestly 
different but for the error.

In this case, the facts are not in dispute, and application 
of the law to the facts was reasonably exercised by the 
rating agency in 1953.  The Board thus concludes that there 
was no CUE in the April 1953 rating decision.  Where there is 
no entitlement under the law to the benefit sought, the claim 
fails, and the appeal must be terminated.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).




ORDER

Service connection for osteoarthritis is denied.

The April 1953 rating decision that failed to grant service 
connection for osteoarthritis was not clearly and 
unmistakably erroneous. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



